Citation Nr: 0030093	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  95-31 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
disability of the posterior and lateral muscles of the leg 
with paralysis of the external popliteal nerve (common 
peroneal).

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a right arm shrapnel wound with ulnar 
neuropathy.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound of the right foot.

4.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).

5.  Entitlement to service connection for left foot 
disability.

6.  Entitlement to service connection for right shoulder 
disability.

7.  Entitlement to service connection for left arm 
disability.

8.  Entitlement to service connection for hypertension.

9.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for intervertebral disc 
syndrome of the lumbar spine.

10.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in September 1994 and 
April 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.


REMAND

In March 1995, the veteran indicated by checking the 
appropriate box on a VA Form 9 that he wished to appear 
personally at a hearing before the Board of Veterans' 
Appeals.  He indicated on another portion of the form that he 
would appear locally before a local hearing officer.  He 
attended an RO hearing in May 1995.  Seeking clarification on 
this matter, in August 2000 the Board mailed to the veteran a 
letter asking whether he still desired a Board hearing.  The 
veteran was informed that if he did not respond within 30 
days from the date of the letter, the Board would assume that 
he still wanted a hearing before a member of the Board at the 
regional office and that the Board would make arrangements to 
have his case remanded for such a hearing.  

The veteran has not responded to the Board's August 2000 
letter, and there is no correspondence in the record 
explicitly indicating that the veteran has been scheduled for 
a Travel Board hearing or that he has withdrawn his request 
for a Travel Board hearing.  See 38 C.F.R. § 20.704(b),(e).  

Also, the undersigned has listed entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) as an issue on appeal.  
This determination is based upon the fact that the November 
2000 appellant's brief contains language that can be 
construed as a notice of disagreement with the April 2000 RO 
rating decision denying entitlement to a TDIU.  No subsequent 
statement of the case on the matter has been issued by the 
RO.  The correct action in such a case is to remand the issue 
to the RO for appropriate action, to include issuance of a 
statement of the case, rather than to refer the issue to the 
RO.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).         

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. XXX-XXX, contains extensive 
provisions modifying the adjudication of all pending claims.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The salient 
features of the new statutory provisions (and where they will 
be codified in title 38 United States Code), may be 
summarized as imposing the following obligations on the 
Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 
(2) Provide the claimant and the claimant's representative, 
if any, with notice of required information and evidence not 
previously provided that is necessary to substantiate the 
claim (38 U.S.C.A. § 5103(a)); 
(3) Indicate which part of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
claimant (38 U.S.C.A. § 5103(a)); 
(4) Make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless there is no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim (38 U.S.C.A. § 5103A(a)); 
(5) Make every reasonable effort to obtain relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain (38 U.S.C.A. § 5103A(b)(1)); 
(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2))
(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile. (38 U.S.C.A. § 5103A(b)(3))
(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).
(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.
(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).
(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).  The RO must review the current record in light of the 
new statutory provisions.

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should issue a statement of 
the case to the veteran and his 
representative, addressing the issue of a 
entitlement to a TDIU, and including 
citation to all relevant laws and 
regulations pertinent to this claim.  The 
veteran and his representative must be 
advised of the time limit within which he 
may file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2000).  

3.  The RO should schedule the veteran, 
in accordance with the docket number of 
this case, for a hearing before a member 
of the Board at the RO.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the case.  The appellant need take no action until 
otherwise notified.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


